Trumbull App. No. 91-T-4632. This cause was filed on March 7, 2001, as an appeal from the decision of the court of appeals under App.R. 26(B) in a capital case. On April 24, 2001, appellant filed a Motion to Declare Kenneth Biros Indigent and Refund Filing Fee.
Under S.Ct.Prac.R. XV and Section 2503.17 of the Revised Code, a docket fee shall be paid before an appeal is filed and docketed. Section 3 of S.Ct.Prac.R. XV permits an affidavit of indigency to be filed in lieu of the docket fee. Whereas the rule requires that the docket fee be paid or the affidavit of indigency in lieu of the fee be filed before the appeal is filed and docketed,
IT IS ORDERED by the court that appellant’s motion be, and hereby is, denied.